DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 8, directed to the embodiment of Fig. 15 and claims 1, 2, 4-13, 15-17 and 20 in the reply filed on 9/13/2022 is acknowledged.
Claims 3, 14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 3/11/2021 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -VEHICLE LIGHTING SYSTEM WITH LIGHT GUIDE IN POLYMER ADHESIVE LAYER OF THE VEHICLE STRUCTURE- -.

	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 16 of U.S. Patent No. 10,969,530 B1 in view of Laluet et al. (US PGPub 2018/0297515 A1).
As to claims 1, 9, Claim 16 of ‘530 recites substantially all of the limitations of claim 1, except the device being in a window mounted in a body of a vehicle, the polymer layer attaching the first and second layers, and the layers being transparent.
However, Laluet et al. teaches (Figs. 1, 1a, 2c) forming the device in a window 100 of a vehicle 1000, the polymer layer 2 attaching the first and second layers 1’, 1 and the layers being transparent (Paragraph 139, 263, extra-clear).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the device in a window mounted in the body of a vehicle with polymer layer attaching first and second layers, the first and second layers being transparent, as taught by Bhatia et al. in order to apply the invention to a window in a vehicle.
As to claim 6, claim 1 of ‘530 teaches multiple light guides and light sources, with the controller to independently control the first and second light sources.
It would be obvious to one having ordinary skill in the art at the time of the invention to make multiple light guides and light sources with a controller to independently control the first and second light sources, as recited in claim 1 of ‘530 to allow for variation in the light output.
As to claims 2, 4, 5, 7 and 8, these claims are directed to well-known materials and material properties of the device.  Since these materials and their properties are well-known, it would be obvious to one having ordinary skill in the art at the time of the invention to use the well known materials since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 10, 11, 13, 16, 17, Claim 2 of ‘530 teaches substantially all of the limitations of claim 10, except the device being in a window mounted in a body of a vehicle, and the layers being transparent.
However, Laluet et al. teaches (Figs. 1, 1a, 2c) forming the device in a window 100 of a vehicle 1000, and the layers being transparent (Paragraph 139, 263, extra-clear).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the device in a window mounted in the body of a vehicle with the first and second layers being transparent, as taught by Bhatia et al. in order to apply the invention to a window in a vehicle.
As to Claim 12, 15 and 20 these claims are directed to well-known materials and material properties of the device and well-known processes for extracting light from light guide fibers.  Since these materials and their properties are well-known, it would be obvious to one having ordinary skill in the art at the time of the invention to use the well-known materials since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 1, 2, 4-13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,222,529 in view of Laluet et al. (US PGPub 2018/0297515 A1).
As to claims 1, 2, 4 Claim 1, 5 9 of ‘529 recites substantially all of the limitations of claim 1, except the device being in a window mounted in a body of a vehicle.
However, Laluet et al. teaches (Figs. 1, 1a, 2c) forming the device in a window 100 of a vehicle 1000.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the device in a window mounted in the body of a vehicle.
As to Claim 5, 7, 8 these claims are directed to well-known materials and material properties of the device.  Since these materials and their properties are well-known, it would be obvious to one having ordinary skill in the art at the time of the invention to use the well-known materials since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 6, Laluet et al. teaches (Laluet Figs. 1 and 2c) an additional light guide 30/33 embedded in the polymer layer 2; an additional light source (Paragraph 269, LED) configured to emit additional light into the additional light guide 30/33, wherein at least a portion of the additional light guide 30/33 is configured to scatter (see rejection of claim 1) the additional light through the first layer 1’ of the window; and a controller configured to independently control the light source and the additional light source (Paragraph 294).
Therefore, it would be obvious to one having ordinary skill in the art to form additional light guides and light sources that function independently, as taught by Laluet et al., in order to provide variation to the light output.  Laluet et al. does not explicitly refer to a controller, however it is well-known in the art to use a controller to independently control the light source and it would be obvious to do so since the selection from among known control elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 9, Laluet et al. teaches forming the optical fibers in non-linear path (Fig. 5a #30).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fibers non-linear, since it is taught as a suitable path and the selection from among known suitable paths for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to  claim 10 and 16, Claim 15 of ‘529 recites substantially all of the limitations of claim 15, except a light source.
Laluet et al. teaches a light source (Paragraph 269, LED) configured to emit additional light into the light guide 30/33.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a light source in order to allow the device to function in illumination.
As to claim 11, Laluet et al. teaches forming the optical fibers in non-linear path (Fig. 5a #30).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fibers non-linear, since it is taught as a suitable path and the selection from among known suitable paths for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to Claim 12, 15 and 20 these claims are directed to well-known materials and material properties of the device and well-known processes for extracting light from light guide fibers.  Since these materials and their properties are well-known, it would be obvious to one having ordinary skill in the art at the time of the invention to use the well-known materials since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 13, Laluet et al. teaches (Laluet Figs. 1 and 2c) an additional light guide 30/33 embedded in the polymer layer 2; an additional light source (Paragraph 269, LED) configured to emit additional light into the additional light guide 30/33, wherein at least a portion of the additional light guide 30/33 is configured to scatter (see rejection of claim 1) the additional light through the first layer 1’ of the window; and a controller configured to independently control the light source and the additional light source (Paragraph 294).
Therefore, it would be obvious to one having ordinary skill in the art to form additional light guides and light sources that function independently, as taught by Laluet et al., in order to provide variation to the light output.  
As to claim 17, Claim Laluet et al. teaches (Laluet Figs. 1 and 2c) teaches a layer 1 that is attached to the transparent layer 1’ by adhesive.
It would be obvious to one having ordinary skill in the art at the time of the invention to form additional layer 1, as taught by Laluet et al., in order to protect the underlying layers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites that the second layer comprises a light-reflective material.  Claim 1, which claim 8 is dependent on recites that the embodiment is directed to a window.  The specification as originally filed does not convey to one having ordinary skill in the art that the inventors had possession of the claimed combination of the second layer being a reflective material in a window embodiment.
As seen in Applicant’s Specification, Paragraph 47, “If desired, one or more layers 46 and 48 may be opaque or only partially transparent.  In some arrangements, layer 46 (e.g. layer that forms a “background” for illumination 44 because light 44 is emitted away from layer 46) may be a matte material, an ultra-black material, a light-absorbing material, a light reflective material (e.g., a mirror), a light scattering material, or other material.” 
Therefore, it the embodiments discussed with a light reflective material are not directed to a window embodiment, but rather to an embodiment in which light is directed away from the reflective layer.  
Therefore, the specification as originally filed does not convey to one having ordinary skill in the art that the inventors had possession of the claimed combination of a reflective second layer in a window embodiment.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al. (US PGPub 2019/0025500 A1, citations herein are cited in “A / B” format to refer to the US PGPub / Provisional Application 62/274,849, respectively).
As to claim 1, Bhatia et al. discloses (Figs. 1A, 2B, 5A) a vehicle comprising: a body; a window 12 mounted in the body, wherein the window comprises first 25’ and second layers 30,’ wherein at least the first layer 25’ is transparent (Paragraph 19 / Paragraph 18), a polymer layer 35’ (Paragraph 25 / Paragraph 24) interposed between the first layer 25’ and the second layer 30’, wherein the polymer layer 35’ attaches the first layer 25’ to the second layer 35’, and a light guide 45’ (Paragraph 17, light diffusing optical fiber LDF / Paragraph 16) embedded in the polymer layer 35’; and a light source 85 configured to emit light into the light guide 45’ (Paragraph 30 / Paragraph 29), wherein at least a portion of the light guide 45’ is configured to scatter the light through the first layer of the window (Paragraph 23, 35 / Paragraphs 22, 34).

    PNG
    media_image1.png
    245
    445
    media_image1.png
    Greyscale
Bhatia et al.

    PNG
    media_image2.png
    384
    552
    media_image2.png
    Greyscale
Bhatia et al.

    PNG
    media_image3.png
    401
    324
    media_image3.png
    Greyscale
Bhatia et al.
As to claim 2, Bhatia et al. discloses that the polymer layer comprises polyvinyl butyral (PVB) (Paragraph 25 / Paragraph 24).
As to claim 4, Bhatia et al. discloses that the second layer is transparent (Paragraph 19 / Paragraph 18).
As to claim 5, Bhatia et al. discloses that the light guide comprises clear plastic (Paragraphs 17, 21, 47 / Paragraphs 16, 20, 46, Claim 10)
As to claim 7, Bhatia et al. discloses that the polymer layer comprises an optically clear adhesive selected from the group consisting of: ethylene-vinyl acetate (EVA) and polyurethane. (Paragraphs 17, 25 / Paragraphs 16 and 24, the device is transparent when off and therefore the adhesive is clear)
As to claim 9, Bhatia et al. discloses that the light guide follows a non-linear path (Fig. 1B, Paragraph 19, Figs. 6A-6E / Paragraph 18)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bhatia et al. (US PGPub 2019/0025500 A1), or, in the alternative, under 35 U.S.C. 103 as obvious in further view of  Boonekamp et al. (US PGPub 2010/0237365 A1).
As to claim 10, Bhatia et al. discloses (Figs. 1A, 2B, 5A) a vehicle comprising: a body; a vehicle structure 12 mounted to the body, wherein the vehicle structure comprises a layer of adhesive 35’ and a transparent layer 25’, 30’; a light guide 45’ in the layer of adhesive 35’; and a light source 85 configured to emit light into the light guide 45’ (Paragraph 30 / Paragraph 29), wherein at least a portion of the light guide 45 is configured to scatter the light through the transparent layer 25’, 30’ (Paragraph 23, 35 / Paragraphs 22 and 34).
As to the layer 35’ being specifically adhesive, it is taught as a binding layer with the same or similar material to Applicant’s, such as PVB, EVA (Applicant’s Paragraph 47, Bhatia et al. Paragraph 25 / Paragraph 24).  Therefore, the limitation of adhesive is satisfied due to the binding nature and also because it is the same or similar material and therefore would have the same or similar material properties.
Alternatively, Boonekamp et al. teaches (Fig. 1) teaches PVB layer 12 providing for adhesive force to hold glass plates 6, 10 together (Paragraph 28).

    PNG
    media_image4.png
    285
    493
    media_image4.png
    Greyscale
Boonekamp et al.
Therefore, it would be obvious to one having ordinary skill in the art to use adhesive PVB in order to hold the layers 25’, 30’ together, as taught by Boonekamp et al.
As to claim 11, Bhatia et al. discloses that the light guide follows a non-linear path (Fig. 1B, Paragraph 19, Figs. 6A-6E / Paragraph 18)
As to claim 12, Bhatia et al. discloses that the layer of adhesive 35’ comprises an optically clear adhesive (Paragraph 17 / Paragraph 16 the device is transparent when off and therefore the adhesive is clear) selected from the group consisting of: polyvinyl butyral (PVB), ethylene- vinyl acetate (EVA), and polyurethane (Bhatia et al. Paragraph 25 / Paragraph 24; Boonekamp et al. Paragraph 28).
As to claim 13, Bhatia et al. discloses (Fig.4) an additional light guide 45 in the layer of adhesive 35, wherein at least a portion of the additional light guide 45 is configured to scatter the light through the transparent layer (Paragraphs 23 and 28 / Paragraphs 22 and 34).
As to claim 15, Bhatia et al. discloses that the transparent layer 25’, 30’ comprises glass. (Paragraph 25 / Paragraph 24)
As to claim 16, Bhatia et al. discloses (Figs. 1A, 2B, 5A) an illumination system comprising: a transparent layer 25’, 30’ (Paragraph 19 / Paragraph 18); a layer of adhesive 35’ on the transparent layer 25’, 30’; 5a light guide 45’ in the layer of adhesive 35’; and a light source 85 configured to emit light into the light guide 45’ (Paragraph 30 / Paragraph 29), wherein the light guide 45’ comprises an extraction feature configured to scatter the light through the transparent layer 25’, 30’ (Paragraph 23, 35 / Paragraphs 22 and 34).
As to the layer 35’ being specifically adhesive, it is taught as a binding layer with the same or similar material to Applicant’s, such as PVB, EVA (Applicant’s Paragraph 47; Bhatia et al. Paragraph 25 / Paragraph 24).  Therefore, the limitation of adhesive is satisfied due to the binding nature and also because it is the same or similar material and therefore would have the same or similar material properties.
Alternatively, Boonekamp et al. teaches (Fig. 1) teaches PVB layer 12 providing for adhesive force to hold glass plates 6, 10 together (Paragraph 28).
Therefore, it would be obvious to one having ordinary skill in the art to use adhesive PVB in order to hold the layers 25’, 30’ together, as taught by Boonekamp et al.
As to claim 17, Bhatia et al. discloses (Fig. 2B) a layer 30’, 25’ that is attached to the transparent layer by the layer of adhesive 35’ (one of 25’, 30’ constitutes a transparent layer while the other constitutes the attached layer).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(1)(1) as anticipated by Laluet et al. (US PGPub 2018/0297515 A1) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Freier et al. (USPN 6,301,418 B1).
As to claim 1, Laluet et al. discloses (Figs. 1, 1a, 2c) A vehicle comprising: a body; a window 100 mounted in the body, wherein the window comprises first 1’ and second layers 1, wherein at least the first layer 1’ is transparent (Paragraph 263, extra-clear), a polymer layer 2 (Paragraph 263) interposed between the first layer 1’ and the second layer 1, wherein the polymer layer 2 attaches the first layer 1’ to the second layer 1, and a light guide 30 (Paragraph 267, optical fiber) embedded in the polymer layer 2; and a light source (Paragraph 288) configured to emit light into the light guide 30/33 (Paragraph 267, 288), wherein at least a portion of the light guide is configured to scatter the light through the first layer 1’ of the window (Paragraph 68).

    PNG
    media_image5.png
    201
    489
    media_image5.png
    Greyscale
Laluet et al.

    PNG
    media_image6.png
    190
    360
    media_image6.png
    Greyscale
Laluet et al.

    PNG
    media_image7.png
    330
    470
    media_image7.png
    Greyscale
Laluet et al.
As to the light guide being configured to scatter, Laluet et al. teaches alterations that allow lateral transmission of the light (Paragraphs 77), with the alterations formed by sandblasting (Paragraph 79).  As sandblasting forms abrasion, it will form scattering surfaces.
Alternatively, Freier et al. teaches (Figs. 1 and 3) sandblasting the fiber (Abstract, Col. 8, line 65-Col. 9, line 7) in order to form roughness 108 to provide for scattering diffuse light extraction by (Col. 4, lines 25-65).

    PNG
    media_image8.png
    167
    439
    media_image8.png
    Greyscale
Freier et al.

    PNG
    media_image9.png
    297
    370
    media_image9.png
    Greyscale
Freier et al. 
Therefore, since Laluet et al. teaches sandblasting for the purposes of extraction of light and Freier et al. teaches that sandblasting provides roughness that scatters extraction light diffusely, it would be obvious to one having ordinary skill in the art at the time of the invention to form the light guide with sandblasting to form scattering roughness to scatter the light, as taught by Freier et al.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laluet et al. or alternatively in further view of Freier et al. as applied to claim 1 above, and further in view of Yang et al. (US PGPub 2014/0043846 A1).
As to claim 6, Laluet et al. in view of Freier et al.  discloses (Laluet Figs. 1 and 2c) an additional light guide 30/33 embedded in the polymer layer 2; an additional light source (Paragraph 269, LED) configured to emit additional light into the additional light guide 30/33, wherein at least a portion of the additional light guide 30/33 is configured to scatter (see rejection of claim 1) the additional light through the first layer 1’ of the window; and a controller configured to independently control the light source and the additional light source (Paragraph 294).
Although Laluet et al. does not explicitly recite a controller, since the light sources are taught to be independently controlled, a controller is implicitly disclosed.
Alternatively, Yang et al. teaches (Paragraph 97) using a controller to independently control the light sources.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a controller to independently control the light sources, as it is known to be a suitable element to perform the function of controlling and the selection from among known suitable ways to control the light sources for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laluet et al. or alternatively in further view of Freier et al. as applied to claim 1 above, or alternatively further in view of Brochier et al. (US PGPub 2010/0053990 A1), or alternatively in further view of Branda et al. (US PGPub 2015/0109651 A1).
As to claim 8, Laluet et al. or alternatively in further view of Freier et al. teaches the second layer comprising a light-reflective material (Paragraph 158).
Alternatively, Brochier et al. teaches (Fig. 1) the second layer 7, 16 comprising a light-reflective material (Paragraph 50).
Therefore, it would be obvious to make the second layer comprise a light reflecting material in order to reflect light, as taught by Brochier et al.
 Alternatively, Branda et al. teaches (Fig. 4) the second layer comprising infrared or UV reflecting materials (Paragraph 84) in order to reduce solar heat gain of an interior space (Paragraphs 107-110).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include an infrared light reflecting material in the second layer in order to reduce solar heat gain, as taught by Branda et al.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Laluet et al.  or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Freier et al. and Boonekamp et al.
As to claim 16, Laluet et al. discloses (Figs. 1, 1a, 2c) an illumination system comprising: a transparent layer 1’ (Paragraph 263, extra-clear layer); a layer of adhesive on the transparent layer; 5a light guide 30 in the layer of adhesive 2 (Paragraph 263); and a light source (Paragraph 288) configured to emit light into the light guide 30/33 (Paragraph 267, 288), wherein the light guide comprises an extraction feature configured to scatter the light through the transparent layer 1’ (Paragraph 68).
As to the light guide having an extraction features configured to scatter light, Laluet et al. teaches alterations that allow lateral transmission of the light (Paragraphs 77), with the alterations formed by sandblasting (Paragraph 79).  As sandblasting forms abrasion, it will form scattering surfaces.
Alternatively, Freier et al. teaches (Figs. 1 and 3) sandblasting the fiber (Abstract, Col. 8, line 65-Col. 9, line 7) in order to form roughness 108 to provide for scattering diffuse light extraction by (Col. 4, lines 25-65).
Therefore, since Laluet et al. teaches sandblasting for the purposes of extraction of light and Freier et al. teaches that sandblasting provides roughness that scatters extraction light diffusely, it would be obvious to one having ordinary skill in the art at the time of the invention to form the light guide with sandblasting to form scattering roughness to scatter the light, as taught by Freier et al.
As to the layer 2 being specifically adhesive, it is taught as a binding layer with the same or similar material to Applicant’s, such as PU, PVB, EVA (Applicant’s Paragraph 47; Laluet et al. Paragraph 263).  Therefore, the limitation of adhesive is satisfied due to the binding nature and also because it is the same or similar material and therefore would have the same or similar material properties.
Alternatively, Boonekamp et al. teaches (Fig. 1) teaches PVB layer 12 providing for adhesive force to hold glass plates 6, 10 together (Paragraph 28).
Therefore, it would be obvious to one having ordinary skill in the art to use adhesive PVB in order to hold the layers 25’, 30’ together, as taught by Boonekamp et al.
As to claim 20, Laluet et al. or alternatively in further view of Freier et al. and Boonekamp et al. teaches that the extraction feature comprises a roughened surface of the light guide. (see rejection of claim 16, sandblasting forms rough surface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875